Citation Nr: 1112428	
Decision Date: 03/29/11    Archive Date: 04/07/11

DOCKET NO.  07-18 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD). 

2.  Entitlement to an increased disability evaluation for a lumbar spine disability, currently rated as 20 percent disabling.  

3.  Entitlement to an increased disability evaluation for a cervical spine disability, currently rated as 10 percent disabling.  

4.  Entitlement to an increased disability evaluation for dysesthesia of the left upper extremity, currently rated as 10 percent disabling. 

5.  Entitlement to an increased disability evaluation for dysesthesia of the right upper extremity, currently rated as 10 percent disabling. 

6.  Entitlement to a total disability evaluation based upon individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel

INTRODUCTION

The Veteran had active service from July 1977 to October 1977 and from January 2003 to September 2003. 

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a May 2006 rating determination of the Department of Veterans Affairs (VA) Regional Office (RO) located in Nashville, Tennessee.  This matter was previously before the Board in December 2008, at which time it was remanded for further development.  

As discussed in the remand section below, the Board has expanded the issue of service connection for PTSD to the broader issue of entitlement to service connection for a psychiatric disorder, to include PTSD.  

The Board has also listed the issues of dysesthesia of the left and right upper extremities as being before it as it is part and parcel of the Veteran's claim for an increased evaluation for his cervical spine disorder.  

The issue of entitlement to service connection for a psychiatric disorder, to include PTSD; the claims for increased evaluations for cervical and lumbar spine, right and left upper extremity dysesthesia, and right and left lower radiculopathy, based upon an extraschedular basis only; and the claim for a TDIU are remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.  


FINDINGS OF FACT

1.  The Veteran's low back disability is not manifested by forward flexion of the thoracolumbar spine to 30 degrees or less or favorable ankylosis of the entire thoracolumbar spine; there were also no incapacitating episodes of intervertebral disc disease demonstrated during this time period.

2.  The Veteran's multi-level degenerative disc disease of the cervical spine has not been shown to cause forward flexion of the cervical spine to be limited to less than 30 degrees; to have a combined range of motion of the cervical spine of less than 170 degrees; or, to cause muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; the Veteran has not had an incapacitating episode due to his cervical spine disability.

3.  The Veteran's right lower extremity radiculopathy results in mild neurological impairment.  

4.  The Veteran's left lower extremity radiculopathy results in mild neurological impairment.  

5.  The Veteran is right-hand dominant.  

6.  The Veteran's dysesthesia of the left upper extremity, resulting from his service-connected cervical spine disability, results in moderate neurological impairment.  

7.  The Veteran's dysesthesia of the right upper extremity, resulting from his service-connected cervical spine disability, results in moderate neurological impairment.  


CONCLUSIONS OF LAW

1.  The criteria for a schedular evaluation in excess of 20 percent for a low back disability have not been met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2010); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45. 4.71a, Diagnostic Codes Diagnostic Codes 5003, 5242, 5235-5243 (2010).

2.  The criteria for a schedular evaluation in excess of 10 percent for a cervical spine disability have not been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45. 4.71a, Diagnostic Codes 5235 to 5243.

3.  The criteria for a 10 percent schedular evaluation for left lower extremity radiculopathy have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8520 (2010).

4.  The criteria for a 10 percent schedular evaluation for right lower extremity radiculopathy have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8520.

5.  The criteria for a 20 percent schedular evaluation for dysesthesia of the left upper extremity have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8515, 8516 (2010).

6.  The criteria for a 30 percent schedular evaluation for dysesthesia of the right upper extremity have been met.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.123, 4.124, 4.124a, Diagnostic Code 8515, 8516.



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Increased Evaluations

Disability evaluations are determined by the application of the Schedule for Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the veteran's condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are, however, appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

For disabilities evaluated on the basis of limitation of motion, VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45, pertaining to functional impairment.  The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain.  Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, flare-ups, or pain.  DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

Diagnostic Code 5003 provides that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved (DC 5200 etc.).  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion. In the absence of limitation of motion, a 10 percent evaluation is assigned where X-ray evidence shows involvement of two or more major joints or 2 or more minor joint groups. Where there is X-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations, a 20 percent evaluation is assigned. Note (1) to Diagnostic Code 5003 states that the 20 and 10 percent ratings based on X-ray findings, above, will not be combined with ratings based on limitation of motion.  Id.

Diseases and injuries to the spine are to be evaluated under diagnostic codes 5235 to 5243 as follows:

With or without symptoms such as pain (whether or not it radiates), stiffness, or aching in the area of the spine affected by residuals of injury or disease

Unfavorable ankylosis of the entire spine. 				100

Unfavorable ankylosis of the entire thoracolumbar spine		50

Unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine 							40

Forward flexion of the cervical spine 15 degrees or less; or, favorable ankylosis of the entire cervical spine 							30

Forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; or, the combined range of motion of the cervical spine not greater than 170 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis 									20

Forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height 		10

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, normal forward flexion of the cervical spine is zero to 45 degrees, extension is zero to 45 degrees, left and right lateral flexion are zero to 45 degrees, and left and right lateral rotation are zero to 80 degrees. Normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the cervical spine is 340 degrees and of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.

Note (4): Round each range of motion measurement to the nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability.

The Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes is as follows:

With incapacitating episodes having a total duration of at least six weeks during the past 12 months  								60

With incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months				40

With incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months				20

With incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months				10

Note (1): For purposes of evaluations under 5243, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.

Note (2): If intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating for Formula and Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.  38 C.F.R. § 4.71a, Diagnostic Code 5235-5243.

Neuritis, cranial or peripheral, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete, paralysis.  The maximum rating which may be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate, or with sciatic nerve involvement, for moderately severe, incomplete paralysis.  38 C.F.R. § 4.123.

Neuralgia, cranial or peripheral, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale, with a maximum equal to moderate incomplete paralysis.  See nerve involved for diagnostic code number and rating. Tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve.  38 C.F.R. § 4.124.

The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration. When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree. The ratings for the peripheral nerves are for unilateral involvement; when bilateral the rating should include the application of the bilateral factor.  38 C.F.R. § 4.124a.

Under 38 C.F.R. § 4.124a, Diagnostic Code 8515, where there is complete paralysis of the median nerve with the major hand inclined to the ulnar side; the index and middle fingers more extended than normal; considerable atrophy of the muscles of the thenar eminence; the thumb in the plane of the hand (ape hand); pronation incomplete and defective; absence of flexion of index finger and feeble flexion of middle finger; an inability to make a fist; the index and middle fingers remain extended; an inability to flex the distal phalanx of thumb; defective opposition and abduction of the thumb, at right angles to palm; weakened wrist flexion; and pain with trophic disturbances; a 70 percent evaluation is warranted for the major extremity, while a 60 percent is warranted for the minor extremity. Incomplete, severe paralysis warrants assignment of a 50 percent evaluation for the major extremity and a 40 percent evaluation for the minor extremity. Incomplete, moderate paralysis warrants assignment of a 30 percent rating for a major extremity and a 20 percent evaluation for a minor extremity; and incomplete mild paralysis warrants assignment of a 10 percent evaluation for either upper extremity. Diagnostic Code 8615 pertains to neuritis and Diagnostic Code 8715 to neuralgia.

Under 38 C.F.R. § 4.124a, Diagnostic Code 8516, complete paralysis, productive of the griffin claw deformity, due to flexor contraction of the ring and little fingers, atrophy very marked in dorsal interspace and thenar and hypothenar eminences, loss of extension of ring and little fingers, cannot spread fingers (or reverse), cannot adduct thumb, flexion of wrist weakened, is evaluated as 60 percent disabling for the major extremity and 50 percent disabling for the minor extremity. Incomplete paralysis that is severe is evaluated as 40 percent disabling for the major extremity and 30 percent disabling for the minor extremity; moderate, as 30 percent disabling for the major extremity and 20 percent for the minor; and mild, as 10 percent disabling for either the major or minor extremity.

Under 38 C.F.R. § 4.124a, Diagnostic Code 8520, which provides criteria for rating impairment of the sciatic nerve, a 10 percent evaluation is warranted for mild incomplete paralysis.  A 20 percent rating requires moderate incomplete paralysis, and a 40 percent rating requires moderately severe incomplete paralysis of the sciatic nerve.  The next higher evaluation of 60 percent requires severe incomplete paralysis of the sciatic nerve with marked muscular atrophy.  An 80 percent evaluation requires complete paralysis of the sciatic nerve, in which the foot dangles and drops, no active movement of the muscles below the knee is possible, and flexion of the knee is weakened or (very rarely) lost.

In conjunction with his claim for an increased evaluation, the Veteran was afforded a VA examination in September 2005.  At the time of the examination, the Veteran reported having daily neck pain, which he rated as anywhere from 3-6/10.  Pain was aggravated by lying down or by doing activities that required extension of his neck.  The Veteran reported having stiffness but no weakness.  Flare-ups lasted less than one hour, at which time the Veteran would get up from the bed or change positions with the activity he was doing.  With regard to his low back, the Veteran rated his pain as 3-6/10.  Pain could occur when doing activities of daily living such as bending over to brush his teeth or to wash dishes.  The pain was located slightly above the belt line and it radiated down to his right buttock.  There was no radiation to the left.  With flare-up of his back, his motion was reduced by 50 percent.  There was no dizziness, visual disturbance, bowel, or bladder problems.  The veteran did complain of weakness in his back. 

The Veteran had numbness and tingling of the right upper extremity beginning at the shoulder level and going to the fingertips.  He also had tingling in the forearm.  He described the same symptoms on the left.  As it related to the right lower extremity, the Veteran had pain and/or tingling radiating from the posterior thigh to the foot.  He only had symptoms on the left with prolonged sitting.  The Veteran had not been prescribed a cane but he reported that he had made one and used it as needed.  He did not have a back or neck brace.  On a flat surface he could walk two miles per hour and up to a quarter mile at a time.  He was right-hand dominant.  He lived alone and performed his activities of daily living, except for vacuuming and sweeping.  

Physical examination revealed a significant loss of lordosis in the lumbar spine and scoliosis.  There was a slight decrease of lordosis in the cervical spine.  On palpation of the spinous processes, he complained of tenderness of the lower cervical, upper thoracic, lower thoracic, and lumbosacral spine.  He had tenderness of the thoracic paravertebral muscles and muscle spasticity was present.  

Flexion of the cervical spine was to 45/45 degrees, with pain beginning at 40 degrees.  Extension was to 10/45 degrees with complaints of pain at the base of the head.  Right lateral bending was to 32/45 degrees with pain and left lateral bending was to 30/45 degrees with onset of pain at 26 degrees.  Rotation was to 60/80 degrees on the right and left with pain in the paravertebral muscles to the right of the cervical spine.  Repetitive motion was limited by pain.  

Forward flexion of the thoracolumbar spine was to 60 out of 90 degrees, with onset of pain in the paravertebral muscles to the right of the lumbar spine at 30 degrees.  Extension was to 30/30 degrees with pain at 24 degrees.  Right lateral bending was to 20/30 degrees, with pain at 16 degrees, while left lateral bending was to 24/30 with pain beginning at 20 degrees.  Right rotation was to 20/30 degrees with pain in the right paravertebral muscles of the lumbar spine.  Left rotation was 20/30 degrees, with pain in the mid-back.  Repetitive motion was limited by pain.  

Reflexes of the right and left upper extremity were 0 to 1.  Right knee reflex was 3+ and ankle was 2+.  It was the same on the left.  As to the right wrist, sensory testing was normal and vibratory sense was intact.  As to the left wrist, position sense was normal as was sensory examination.  There was a faint decrease in the thenar eminence on the right as compared to the left.  

As to the right ankle, vibratory sense was present although diminished.  As to the right toe, vibratory sense and position sense were normal as was sensory examination.  The same findings were also made for the left toe.  

On Phalen's maneuver, the Veteran complained of tingling sensation in both shoulder regions as well as the tips of the index, middle, ring, and little fingers.  When attempting to toe and heel walk, the Veteran complained of back pain.  The examiner noted that EMG testing performed in September 2004 was indicative of bilateral C5-7 radiculopathy and mild left carpal tunnel syndrome.  EMG studies of the lower extremities revealed bilateral L3-5 and S1 radiculopathy, more on the left side.  

The examiner rendered diagnoses of degenerative disc disease of the cervical and lumbar spine; bilateral C5-7 radiculopathy; bilateral L3-5, S1 radiculopathy; and mild left carpal tunnel syndrome.  

The examiner noted that the Veteran's last employment was that of a truck driver and that it would be difficult to work in that occupation due to chronic neck and back pain and radiculopathy of both the upper and lower extremities.  He was unable to do activities that required prolonged sitting, standing, or walking.  The Veteran was also unable to do activities that required repetitive bending, twisting, or rotation of the cervical and lumbar spines.  The examiner noted that the Veteran was maintained on narcotics which did not allow him to drive commercially as it could impair mental and physical functioning.  

In a December 2005 VA examination report, it was indicated that the Veteran had had a peripheral nerve examination performed in September 2005 and that the results were reviewed with him.  It was noted that there had been no change in his symptoms or any physical changes since the September 2005 VA examination.  

The examiner observed that EMGs of the upper extremities had been performed in September 2004 and that EMGs of the lower extremities had been performed in October 2005.  The examiner noted that the September 2004 EMGs had revealed bilateral C5-7 radiculopathy and mild left carpal tunnel syndrome.  The examiner indicated that the October 2005 EMG studies had revealed bilateral L3-5, S1 radiculopathy, more on the left.  The examiner also noted the diagnoses rendered at the time of the September 2005 examination as well as the September 2005 examiner's opinion with regard to the Veteran's employability.  

The December 2005 examiner stated that the Veteran was unemployable due to the same limitations addressed in the prior examination.  

Treatment records obtained in conjunction with the Veteran's claim reveal that he was noted to have chronic back pain in March 2007.  The Veteran was issued a TENS unit in April 2007.  

In December 2008, the Board remanded this matter for additional development, to include VA orthopedic and neurological examinations of the cervical and thoracolumbar spines.  

In conjunction with the Board remand, the Veteran was afforded an additional VA examination in November 2009.  The examiner indicated that the claims folder was available and had been reviewed.  

The examiner noted that the Veteran reported getting numbness between his shoulders and then down his arms with pain and numbness in the arms and hands.  The pain in the arms and hands was tingling.  The Veteran reported that it was constant and that it worsened when he would lie down.  The Veteran rated the pain as 3/4 out of 10 and classified it as mild to moderate in nature.  He noted that it increased to 7/8 out 10 when shaving or brushing his teeth, and he stated that it stayed this way for 15-20 minutes after finishing the activity.  Riding in a car for more than 20 minutes caused back pain.  The Veteran indicated that there had been no doctor-ordered periods of bed rest in the past 12 months.  He reported that he could not do any work activities that he had done in the past, including construction work or truck driving.  He stated that he was not totally incapacitated.  

The Veteran noted using over-the-counter analgesic balms and heating pads around every other day.  He denied any overt flare-ups but stated that there was a day to day fluctuation in pain.  The Veteran stated that he had trouble getting to sleep and would wake up about every thirty minutes with pain in his arms, neck, or back. He also had cramping in his hands at times.  The Veteran also noted having difficulty picking up small objects and performing fine motor skills.  He denied any bowel or bladder dysfunction.  

As to the upper extremity dysesthesia, the examiner noted that the Veteran had numbness and tingling in the arms and hands and difficulty with fine motor skills.  The Veteran was noted to have NCS evidence of median and ulnar nerve entrapment superimposed on mild diffuse neuropathy.  The examiner indicated that the Veteran did not use a cane, crutches or a walker.  He stated that he had a walking stick but did not use this very often.  The examiner noted that the Veteran could perform his activities of daily living without assistance.  

As to his low back, the Veteran reported that he had dull constant background pain with occasional sharp pains.  The pain was exacerbated by the weather, lifting heavy objects, staying in a flexed position, or twisting.  The pain was mainly across the low back to the right of center of belt and slightly higher.  It also radiated into the right buttock and down the right leg to the foot.  He rated the background pain as 5-6/10 with increases to 7/8-10, with activity.  The Veteran reported stiffness of his back after periods of inactivity, such as when he sat for 6-8 hours per day, with periods no longer than 30 minutes at a time.  He indicated that he had to alternate every 30 minutes and had to stand and stretch.  The Veteran stated that he had erectile dysfunction which began about 6 to 8 months ago.  He denied any bowel or bladder problems.  

As to his sciatica, the Veteran noted that he had in the right buttock down the right leg and into the foot.  He indicated that the left leg was not affected.  

The Veteran reported that he could only walk for short periods of time.  Walking was not as bad as standing in place for an extended time.  He could walk 10 to 15 minutes and then had to rest.   

Physical examination of the cervical spine revealed that the Veteran had mild tenderness on palpation along the spinous processes and bilateral paraspinal muscles without overt spasms.  Pain prior to examination was 3/10 and increased to 4/10 after examination.  The Veteran had forward flexion from 0 to 45 degrees without change in pain and repetitive motion from 0 to 45 degrees with no change in pain.  Extension was from 0 to 45 degrees without pain and 0 to 45 degrees on repetitive motion with increased pain once completed.  Left and right lateral flexion were from 0 to 45 degrees, including on repetitive motion, with pain after completion of repetitive motion.  Right and left rotation were from 0 to 60 degrees with pain at 50 degrees, including on repetitive motion.  

Physical examination of the lumbar spine revealed mild tenderness on palpation along the spinal processes and bilateral paraspinal muscles, without overt spasms. Pain prior to examination was 5/10 and increased to 6-7/10 after examination.  Forward flexion was from 0 to 45 degrees, with pain beginning at 30 degrees.  With repetitive motion it was from 0 to 35 degrees, with pain beginning at 20 degrees.  Extension was from 0 to 20 degrees, with pain at 15 degrees, and from 0 to 15 degrees, with pain at 5 degrees, with repetitive motion.  Right and left lateral flexion were from 0 to 20 degrees, with pain after 15 degrees, and from 0 to 15 degrees, with pain at 5 degrees on repetitive motion.  Right and left rotation were from 0 to 25 degrees, with pain at 15 degrees, and from 0 to 20 degrees with pain at 10 degrees with repetitive motion.  

Neurological examination revealed that the Veteran was able to rock on his heels and raise up on his toes and to take 2 to 3 steps forward with mild difficulty.  He was unable to tandem walk without loss of balance.  Deep tendon reflexes were 2+ and symmetric.  Plantars were downgoing and Tinel's test was positive at the elbow and wrist, bilaterally.  Phalen's testing was also positive, bilaterally.  

The examiner rendered the following diagnoses:

1.  Degenerative disc disease of the cervical spine, without incapacitation; he noted that this would limit the Veteran to sedentary light work.  He further stated that there was a functional limitation with minimal limitation of motion and additional limitation of function with pain on repetitive motion as noted above.  

2.  Radiculopathy, multiple nerve roots of the cervical spine; he stated that the symptoms described by the Veteran were consistent with the combined effects of cervical radiculopathy, mild carpal tunnel syndrome, and mild sensory neuropathy, the exact contribution of each could not be determined without resorting to speculation; there was no weakness as evidenced by normal EMG and mild impact with regard to fine motor coordination and employment.  

3.  Degenerative disc disease, lumbar spine, which would limit the Veteran to light sedentary work.  Function impairment as noted above with regard to limitation of motion and limitation after repetitive motion.  

4.  Radiculopathy, multiple nerve roots lumbar spine, with limitation of sitting to about 30 minutes at a time with a total of sitting 6 to 8 hours; limitation of standing and walking as reported above.  He stated that this would limit the Veteran to light sedentary work that would allow him to change position often and vary the tasks performed.  

5.  Carpal tunnel syndrome, bilateral, left greater and right, mild, and 

6.  Peripheral neuropathy, mild by NCS, more likely than not secondary to history of alcohol abuse.  

The examiner indicated that the Veteran would be unable to obtain or sustain employment of the type performed in the past that would require prolonged sitting as a truck driver, heavy lifting, repetitive bending, or twisting.  Keeping this in mind, the examiner stated that it was at least as likely as not that the Veteran could sustain gainful employment that was sedentary in nature with no heavy lifting requirement.  He noted that there were jobs in which the worker was able to vary his/her routine during the course of the day such that they may sit for 20-40 minutes at a time and then be able to get up from the sitting position in order to do a light task for 5 to 10 minutes on their feet and then return to sitting.  Examples of such jobs included various office jobs to include office work as a truck dispatcher.  

As to the Veteran's cervical spine degenerative disc disease, the criteria for an evaluation in excess of 10 percent have not been met.  While the Veteran has reported having pain in his neck/cervical spine region, flexion was shown to be 45 degrees, with pain beginning at 40 degrees, while extension was shown to be to 10 degrees, with right and left lateral bending to 32 and 30 degrees, respectively, and right and left rotation to 60 degrees at the time of the September 2005 VA examination.  Moreover, at the time of the November 2009 VA examination, the Veteran had forward flexion and extension to 45 degrees without change in pain, including with repetitive motion.  Left and right lateral flexion were from 0 to 45 degrees, including on repetitive motion, and right and left rotation were from 0 to 60 degrees with pain at 50 degrees, including on repetitive motion.  There have also been no objective medical findings of muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  Moreover, the Veteran has not been shown to have had an incapacitating episode due to his cervical spine disability and he has specifically indicated that he has not had any prescribed bed rest.  

Although the Veteran has expressed his opinion regarding the degree of his impairment, the most probative evidence consists of the medical evidence prepared by skilled medical professionals, which demonstrates that an increased evaluation is not warranted.

The Board has considered whether an increased disability rating is warranted for the Veteran's cervical spine disorder based on functional loss due to pain, weakness and flare-ups, pursuant to 38 C.F.R. §§ 4.40, 4.45 and 4.59 and the Court's holding in DeLuca.  The clinical findings of record, however, do not reflect impairment that warrants a higher rating.  Therefore, although it has no reason to doubt that the Veteran's cervical spine disorder is productive of pain, the Board is unable to identify any clinical findings which would warrant an increased evaluation under 38 C.F.R. §§ 4.40, 4.45 and 4.59.

Under these circumstances, the Board finds no basis exists for the assignment of a rating in excess of 10 percent for the Veteran's cervical spine disorder.  

With regard to the Veteran's lumbar spine degenerative disc disease, an evaluation in excess of 20 percent is not warranted.  The Board notes that the above evidence demonstrates that at the time of his September 2005 VA examination, the Veteran had forward flexion of the thoracolumbar spine to 60 degrees, with onset of pain in the paravertebral muscles to the right of the lumbar spine at 30 degrees.  Moreover, at the time of the November 2009 VA examination, the Veteran had forward flexion from 0 to 45 degrees with pain beginning at 30 degrees and repetitive motion from 0 to 35 degrees with pain beginning at 20 degrees.  Although the Board notes that the onset of pain was at 30 degrees or less, the Veteran was able to continue forward flexion beyond 30 degrees even with pain, including after repetitive motion testing.  There have also been no reports or findings of incapacitating episodes/physician prescribed bed rest, as defined in the regulation, totaling 4 weeks over any 12 month period throughout the course of the appeal.  The Veteran specifically reported having had no incapacitating episodes with prescribed bed rest.  

The competent medical evidence reflects consideration of the Veteran's complaints of pain, weakness and fatigability by medical professionals.  The Veteran is competent to report that he is worse or entitled to a higher evaluation. However, the observation of a skilled professional is more probative of the degree of the Veteran's impairment.  Even when considering the additional limitation of motion caused by fatigue, weakness and flare-ups, neither the actual range of motion nor the functional limitation warrants an evaluation in excess of 20 percent for limitation of motion based upon the appropriate codes governing limitation of motion.

As it relates to the Veteran's right lower extremity radiculopathy, the Board notes that at the time of the September 2005 VA examination, the Veteran's right knee reflex was 3+ and his ankle was 2+.  With regard to the right ankle, vibratory sense was present, although diminished, and at the right toe normal vibratory sense and position sense were demonstrated along with normal sensory examination.  Moreover, neurological testing performed at the time of the November 2009 VA examination revealed deep tendon reflexes were 2+ and symmetric and plantars were downgoing.  Furthermore, the Veteran's right lower radiculopathy has not been described as moderate at any point in time.  Based upon the objective medical findings no more than mild neurological impairment has been demonstrated for the right lower extremity, warranting a 10 percent disability evaluation.  

As it relates to the Veteran's left lower extremity radiculopathy, the Board notes that at the time of the September 2005 VA examination, the Veteran's left knee reflex was 3+ and his ankle was 2+.  With regard to the left ankle, vibratory sense was present, although diminished, and at the left toe, normal vibratory sense and position sense were demonstrated, along with normal sensory examination.  Moreover, neurological testing performed at the time of the November 2009 VA examination revealed that deep tendon reflexes were 2+ and symmetric and plantars were downgoing.  Furthermore, the Veteran's left lower radiculopathy has not been described as moderate at any point in time and the Veteran, at the time of his November 2009 VA examination, indicated that the left lower extremity was not really affected.  Based upon the objective medical findings no more than mild neurological impairment has been demonstrated for the left lower extremity, warranting a 10 percent disability evaluation.  

As it relates to the right upper extremity dysesthesia, the Board notes that at the time of the September 2005 VA examination, the Veteran reported numbness and tingling of the right upper extremity beginning at the shoulder level and going to the fingertips.  He also had tingling in the forearm.   Reflexes of the right upper extremity were 0 to 1.  The Veteran was also noted to have bilateral C5-7 radiculopathy.  Moreover, at the time of the November 2009 VA examination, the examiner noted that the Veteran had numbness and tingling in the arms and hands and difficulty with fine motor skills.  He further observed that there was NCS evidence of median and ulnar nerve entrapment superimposed on mild diffuse neuropathy.  He also stated that the symptoms described by the Veteran were consistent with the combined effects of cervical radiculopathy, mild carpal tunnel syndrome, and mild sensory neuropathy.  Based upon the above, and giving benefit of the doubt to the Veteran, the criteria for moderate incomplete paralysis have been met.  As the Veteran is right-handed, a 30 percent disability evaluation is warranted.  The criteria for an evaluation in excess of 30 percent have not been met as the Veteran has not been shown to have severe neurological impairment of his right upper extremity based upon his statements and the objective medical findings of record.

As it relates to the left upper extremity dysesthesia, the Board notes that at the time of the September 2005 VA examination, the Veteran reported numbness and tingling of the left upper extremity beginning at the shoulder level and going to the fingertips.  He also had tingling in the forearm.  Reflexes of the left upper extremity were 0 to 1.  The Veteran was also noted to have bilateral C5-7 radiculopathy.  Moreover, at the time of the November 2009 VA examination, the examiner noted that the Veteran had numbness and tingling in the arms and hands and difficulty with fine motor skills.  He further observed that there was NCS evidence of median and ulnar nerve entrapment superimposed on mild diffuse neuropathy and that the Veteran's symptoms were consistent with the combined effects of cervical radiculopathy , mild carpal tunnel syndrome, and mild sensory neuropathy.  As the Veteran is right-handed, a 20 percent disability evaluation is warranted for left upper extremity dysesthesia, demonstrating moderate impairment .  The criteria for an evaluation in excess of 20 percent have not been met as the Veteran has not been shown to have severe neurological impairment of his left upper extremity based upon his statements and the objective medical findings of record.  


Duty to Assist and Notify

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

With respect to the claim for an increased evaluations, the Board notes that the Veteran's status has been substantiated.  The Board observes that in a September 2005 letter, the RO provided the Veteran with notice that informed him of the evidence needed to substantiate his claim.  The letter also told him what evidence he was responsible for obtaining and what evidence VA would undertake to obtain.  The letter further told him to submit relevant evidence in his possession.

The Court has also held that that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In this case, the Veteran was provided with notice as to the disability rating and effective date elements of the claim in a March 2006 and October 2009 letters.

VA has a duty to assist a veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, all evidence necessary to decide this claim has been obtained.  No other relevant records have been identified.  The Veteran has also been afforded several VA examinations.  The Veteran's history and as well as the necessary findings to properly rate the Veteran's disabilities for schedular purposes were set forth in the examination reports.  As such, the VA examinations performed in conjunction with the Veteran's claim are deemed to be adequate to properly decide the Veteran's current appeal.

The Veteran has been afforded a meaningful opportunity to participate effectively in the processing of the claim, including by submission of statements and arguments presented by the representative organization.  He has also had an opportunity to appear at a hearing.  While the Board notes that the Veteran submitted additional evidence following the issuance of the March 2010 supplemental statement of the case, the evidence relates to his claim for a psychiatric disorder, which has been remanded for further development.  For these reasons, it is not prejudicial to the appellant for the Board to proceed to finally decide the appeal.  Based upon the foregoing, the duties to notify and assist the Veteran have been met, and no further action is necessary to assist the Veteran in substantiating this claim.


ORDER

A schedular disability evaluation in excess of 20 percent for a lumbar spine disability is denied.  

A schedular disability evaluation in excess of 10 percent for a cervical spine disability is denied. 

A 10 percent schedular disability evaluation for left lower extremity radiculopathy is granted.  

A 10 percent schedular disability evaluation for right lower extremity radiculopathy is granted.  

A 20 percent schedular disability evaluation for dysesthesia of the left upper extremity is granted.  

A 30 percent schedular disability evaluation for dysesthesia of the right upper extremity is granted. 



REMAND

With regard to the claim of service connection for PTSD, the Board notes the holding of the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1 (2009), and has concluded that it is applicable here.  In Clemons, the Veteran specifically requested service connection for PTSD; the Board narrowly construed the claim and denied service connection for PTSD based on the absence of a current diagnosis, but the medical record also included diagnoses of an anxiety disorder and a schizoid disorder.  The Court, in vacating the Board's decision, pointed out that a claimant cannot be held to a "hypothesized diagnosis - one he is incompetent to render" when determining what his actual claim may be.  The Court further noted that the Board should have considered alternative current conditions within the scope of the filed claim.  Id.  In this case, while the claim has been adjudicated by the RO and certified to the Board as a claim for service connection for PTSD, the issue should be expanded to include all psychiatric disorders.  Under Clemons, other diagnoses are to be considered as part of the underlying claim.  To date, however, the RO has not adjudicated this claim so broadly as to incorporate psychiatric diagnoses other than PTSD.  The RO has also not provided adequate notification addressing what is needed for a claim incorporating such diagnoses.  This is significant because the statutory and regulatory provisions addressing PTSD claims, as contained in 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(f), differ from the provisions addressing other service connection claims.  See 38 C.F.R. §§ 3.303, 3.307, 3.309. Corrective notification action, as well as further adjudication, is thus needed.  38 C.F.R. §§ 3.159(b), 19.9.

The Board further observes that with regard to the claim of service connection for PTSD, the Veteran was awarded the Army Commendation Medal. 

Establishing service connection for PTSD requires specific findings.  These are (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2009).  The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM-IV).  Id.  See also 38 C.F.R. § 4.125(a)

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  38 C.F.R. § 3.304(f).  See 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 3.304(d) (pertaining to combat veterans); Gaines v. West, 11 Vet. App. 353 (1998) (Board must make a specific finding as to whether the veteran engaged in combat).

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Service in a combat zone does not establish that a veteran engaged in combat with the enemy.  Id.  Whether the veteran engaged in combat with the enemy is determined through the receipt of certain recognized military citations or other supportive evidence.  West v. Brown, 7 Vet. App. 70 (1994).

Previously, if VA determined either that the veteran did not engage in combat with the enemy or that the veteran did engage in combat, but that the alleged stressor was not combat related, the veteran's lay testimony, by itself, was not sufficient to establish the occurrence of the alleged stressor.  Instead, the record had to contain credible supporting evidence that corroborated the veteran's testimony or statements.  Cohen v. Brown, 10 Vet. App. 128, 147 (1997); Moreau v. Brown, 9 Vet. App. 389, 395 (1996).

However, VA has recently amended its regulations governing service connection for PTSD by liberalizing the evidentiary standard for establishing the required in-service stressor where the following requirements are satisfied:

First, the veteran must have experienced, witnessed, or have been confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, and the veteran's response to the event or circumstance must have involved a psychological or psycho-physiological state of fear, helplessness, or horror.  75 Fed. Reg. 39852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)).

Second, a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, must confirm that the claimed stressor is adequate to support a diagnosis of PTSD and that the veteran's symptoms are related to the claimed stressor.  Id.  Additionally, there must be in the record no clear and convincing evidence to the contrary, and the claimed stressor must be consistent with the places, types, and circumstances of the veteran's service.  Id.

These revised regulations became effective July 13, 2010, and apply in cases like the Veteran's which were appealed to the Board prior to July 13, 2010, but not decided by the Board as of that date.  75 Fed. Reg. 41092 (July 15, 2010) (to be codified at 38 C.F.R. § 3.304(f)).

In light of the amendment to VA regulations discussed above, the Board finds that a remand is necessary to afford the Veteran a VA examination with a VA psychiatrist or psychologist or a psychiatrist or psychologist with whom VA has contracted.  This examiner is asked to render an opinion as to whether it is at least as likely as not (50% or greater) that:

1) the Veteran experienced, witnessed, or was confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to that event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror;

2) that the claimed stressor is adequate to support a diagnosis of PTSD; and

3) that the Veteran's symptoms are related to the claimed stressor.

As it relates to the above requests for increased evaluations addressed in the decision portion of this case, it is generally provided that the rating schedule will represent, as far as can practicably be determined, the average impairment in earning capacity in civil occupations resulting from a service-connected disability.  38 C.F.R. § 3.321(a).

The Board does notes that in the exceptional case, where the schedular evaluations are found to be inadequate, the Under Secretary for Benefits or the Director, Compensation and Pension Service, upon field station submission, is authorized to approve an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities.  38 C.F.R. § 3.321(b).  The governing norm in these exceptional cases is: A finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id.

In the present case, the AMC declined to forward the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service for consideration of the assignment of an extraschedular rating.  However, in the March 2010 supplemental statement of the case, the AMC did not address whether referral to the Under Secretary was warranted.  Such discussion was required as part of the December 2008 Board remand.  

The Board also notes that in his December 2009 VA examination report, the examiner indicated that the Veteran's service-connected disabilities prevented him from performing work that he had performed in the past.  He then went on state that there were jobs which existed which allowed individuals to vary their work routine.  However, the examiner did not address whether or not the Veteran, based upon his work history and education, would qualify for these types of positions.  The issue is whether there is a marked interference with employment, and the evidence of record is insufficient to make such a determination.

The Board notes that the TDIU issue is inextricably intertwined with the above described increased rating issues and service connection claim.  Thus, the Veteran's TDIU claim must be deferred pending the outcome of his other claim.  See Holland v. Brown, 6 Vet. App. 443 (1994).  The determination of disability ratings for each service-connected disability is an integral part of the evaluation of a TDIU claim.  Moreover, as some of the Veteran's disability evaluations have been increased as a result of this decision, readjudication of the TDIU claim is warranted.  

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding the claim on appeal, now characterized as entitlement to service connection for a psychiatric disorder, to include PTSD.  This letter must inform the Veteran of the information and evidence necessary to substantiate the claims, in terms of 38 C.F.R. §§ 3.303, 3.307, and 3.309, along with the new regulations concerning PTSD, and provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

2.  Schedule the Veteran for a VA psychiatric examination in order to determine the nature and etiology of any psychiatric disorder(s), including PTSD, which may be present.  The claims file must be made available to and reviewed by the examiner and such review should be noted in the report.  Any further indicated special studies, including psychological studies, should be accomplished.

The examiner should conduct the examination with consideration of the current criteria for PTSD.  The examination report should include a detailed account of all pathology present.

As it relates to the claim of service connection for PTSD, the VA examiner is asked to render an opinion as to whether it is at least as likely as not (fifty percent or greater) that: 1) the Veteran experienced, witnessed, or was confronted by an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the Veteran or others, and the Veteran's response to that event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror; 2) that the claimed stressor is adequate to support a diagnosis of PTSD; and 3) that the Veteran's symptoms are related to the claimed stressor.

Alternatively, if PTSD is not found on examination, the examiner must delineate all diagnoses reached to account for the Veteran's psychiatric symptomatology.  The examiner must also express an opinion as to whether any psychiatric disorder(s) found on examination, is/are related to service on the basis of direct service incurrence, or if pre-existing service, was/were aggravated by the Veteran's period of service.

The report of examination should include the rationale for all opinions expressed. 

3.  Return the claims folder to the examiner who performed the November 2009 VA examination.  Following a complete review of the claims folder, the examiner is requested to indicate what types of employment, given the Veteran's work history and education, he would be able to obtain/maintain given his service-connected disabilities.  If unavailable, schedule the Veteran for a VA examination, with the examiner answering the above question.  Complete detailed rationale is required for any opinion rendered.

4.  The Veteran should be advised in writing that it is his responsibility to report for the VA examination, to cooperate with the development of his claim, and that the consequences for failure to report for a VA examination without good cause include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).  In the event that the Veteran does not report for any ordered examination, documentation must be obtained that shows that notice scheduling the examination was sent to his last known address prior to the date of the examination. It should also be indicated whether any notice that was sent was returned as undeliverable.

5.  To help avoid future remand, the RO must ensure the required actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, corrective action should be undertaken before the claims file is returned to the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).

6.  Based on the development requested hereinabove, the RO should review the Veteran's claim.  The RO should undertake any necessary development and action, including an assessment of whether forwarding the case to the Under Secretary for Benefits or the Director, Compensation and Pension Service, for consideration of the assignment of an extraschedular rating for the Veteran's service-connected disorders and the TDIU if indicated pursuant to the provisions of 38 C.F.R. §§ 3.321(b) is warranted.  If any benefit sought on appeal is not granted, the Veteran and his representative should be issued a Supplemental Statement of the Case, which should include all pertinent laws and regulations, and be afforded a reasonable opportunity to reply.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office. Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________

Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


